Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0186
              Lower Tribunal Nos. 20-183 AP, 19-15058 SP
                          ________________


 All Insurance Restoration Services, Inc., a/a/o Milagros Del
                       Orbe Chacon,
                                  Appellant,

                                     vs.

                   Olympus Insurance Company,
                                  Appellee.



       An Appeal from the County Court for Miami-Dade County, Elijah A.
Levitt, Judge.

      Giasi Law, P.A., and Melissa A. Giasi and Erin M. Berger (Tampa),
for appellant.

      Kelley Kronenberg, P.A., and Kimberly J. Fernandes (Tallahassee),
for appellee.


Before LOGUE, GORDO and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Restoration 1 of Port St. Lucie v. Ark Royal Ins. Co.,

255 So. 3d 344, 348 (Fla. 4th DCA 2018) (holding that a provision of a

property insurance policy requiring the consent of all insureds and the

mortgagee before the insureds’ rights may be assigned is enforceable).




                                    2